Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McEntire et al. (USPGPub 20160339144).
Regarding claim 1 and 5-13 McEntire teaches forming a silicon oxynitride material with improved wear resistance (abstract, claim 1, [0070] [0194]). It is noted that claim 1 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  However, it should further be noted that the actual process steps employed by McEntire include providing a silicon nitride material and oxidizing it [0137-0138]. McEntire teaches forming a silicon oxynitride as described above but does not teach wherein the oxidation step takes place using 
Regarding claim 2, it is noted that claim 2 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  However, McEntire does teaches the uses of a slurry containing nitrogen [0008] and further teaches that the use of alumina and yttria as dopants are known in the prior art [0063] and the slurry is milled [0222] [0230] and allowed to dry.
Regarding claim 3, McEntire teaches wherein the completed silicon oxynitride may contain both crystalline and amorphous phases [0005].
Regarding claim 14, McEntire teaches that the inventive concept relates to “articulation devices in the …. hip…” [0076].
Regarding claim 15, McEntire teaches specifically coating the “modular acetabular head” [0117], otherwise known as the femoral head.
Regarding claim 16, although McEntire does not state the extent to which his improved wear resistance would be provided, the prior art of McEntire uses silicon nitride base materials as described above, with the same additives to the slurry as described above, using the same milling processes as Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; MPEP 2163, Section II, Subsection A, Subsection 3, Subsection (b).  If there is a step or element of the currently claimed invention that provides the proposed increase in longevity that is not currently present in the claim, it is incumbent upon the applicant to provide that processing step or element in the claim itself.
Regarding claims 17-18, although McEntire does not state that his invention protects a counter surface, the prior art of McEntire uses silicon nitride base materials as described above, with the same Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; MPEP 2163, Section II, Subsection A, Subsection 3, Subsection (b).  If there is a step or element of the currently claimed invention that provides the proposed protection that is not currently present in the claim, it is incumbent upon the applicant to provide that processing step or element in the claim itself.  Further it should be noted that although this claim is not actively claiming “protecting” which would be a method step, if the claims were treated as having that scope then the claims would be .
Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive. In particular the applicant argues that the prior art fails to teach every element of the claims.  However it is noted that the claims were rejected as product-by-process claims wherein the prior art product only needs to be capable of being made as claimed but the prior art need not follow the processing steps of the current claims in order to read upon the claims in entirety.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717